internal_revenue_service department of the treasury 04-big_number 03-big_number third party communication date other government agency washington dc p to contact a telephone number o05 refer reply to cc intl br5 plr date date third party communication date other government agency ty taxpayer area y organization x treaty x system x this is in reply to your letter dated date requesting rulings under sec_895 and of the internal_revenue_code additional information and representations were submitted in letters dated date and date the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification upon examination several countries in area y have entered into treaty x which established organization x the objectives of organization x include inter alia the promotion of economic and social progress which is balanced and sustainable implementation of a common foreign and security policy strengthening of the protection of the rights and interests of the nationals of its member countries and development of cooperation on justice and home affairs provides for the establishment of system x a system of central banks composed of taxpayer and the national central banks of the member countries of organization x treaty x also provides for the creation of a common monetary unit and provides taxpayer with the exclusive power to issue currency common to the participating in furtherance of the economic goals of organization x treaty x cc intl br5 plr member countries of organization x taxpayer was established pursuant to treaty x as a separate_entity and possesses full legal rights under the laws of the member countries of organization x taxpayer's shareholders are the central banks of the member countries of organization x taxpayer's shareholders have no personal liability for the debt of or claims against taxpayer by reason of being shareholders of taxpayer taxpayer has the exclusive right to authorize the issue of banknotes for the participating member countries of organization x taxpayer plays an integral role in monetary policy oversees financial institutions and represents organization x in dealings with other sovereigns and third parties taxpayer determines the calculation of minimum credit reserves for banking institutions operating in member countries and ensures the efficient and sound clearing and payment systems within organization x taxpayer has authority to open accounts for market participants and accept assets taxpayer has full authority to hold and manage foreign reserves that are transferred to it and use such funds for purposes set out in treaty x taxpayer may buy and sell marketable instruments and currencies and establish relationships with central banks and financial institutions in other countries in order to achieve the objectives set forth under treaty x taxpayer will be provided with foreign reserve assets by the national central banks of in the course of managing these reserves the member countries of organization x taxpayer may enter into repurchase agreements purchase and sale of securities securities_lending operations foreign exchange transactions foreign exchange swaps interest rate futures interest rate swaps and currency options taxpayer may conduct the above described transactions with counterparties located in the united_states such transactions would be entered into between the u s counterparties and the dealing rooms of the national central banks of participating member countries who will act as the taxpayer's agent for this purpose none of the dealing rooms through which the taxpayer's foreign operations will be conducted are located in the united_states taxpayer will not employ dependent agents in the united_states further taxpayer does not have an office in the u s through which the activities described above are conducted requested ruling sec_895 of the code provides in part that income derived by a foreign_central_bank_of_issue from obligations of the united_states or any other agency_or_instrumentality thereof that are owned by such foreign_central_bank_of_issue or derived from interest on deposits with persons carrying on the banking business shall not be included in gross_income and shal be exempt from taxation however sec_895 provides further that cc intl br5 plr such income will not be exempt from taxation if such obligations or deposits are held for or used in connection with the conduct of commercial banking functions or other commercial activities sec_1_895-1 of the regulations defines a foreign_central_bank_of_issue as a bank which is by law or government sanction the principal authority other than the government itself issuing instruments intended to circulate as currency the regulations indicate that such a bank generally is the custodian of the banking reserves of its country sec_1_895-1 also provides that the exclusion granted by sec_895 applies to an instrumentality separate from a foreign government whether or not wholly owned by a foreign government the regulations further state as an example that foreign banks organized along the lines of and performing functions similar to the federal reserve system qualify as foreign central banks for purposes of sec_895 of the code pursuant to treaty x taxpayer is intended to be the principal authority issuing instruments for circulation as currency for the participating member countries of organization x and is the custodian of the reserves of organization x accordingly taxpayer is considered to be a central bank of issue within the meaning of sec_4 b of the regulations therefore for purposes of sec_895 of the code income derived by taxpayer from obligations of the united_states or of any agency_or_instrumentality thereof which are owned by taxpayer within the meaning of sec_4 c or from interest on deposits with persons carrying on a banking business shall be excluded from gross_income and exempt from taxation provided such obligations or deposits are not held for or used in connection with the conduct of commercial banking functions or other commercial activities no opinion is expressed as to whether taxpayer is engaged in a commercial banking function or other commercial activities as defined in sec_1_895-1 of the regulations requested ruling sec_7701 and of the code define a foreign_corporation as a corporation that is not created or organized in the united_states or under the laws of the united_states or of any state sec_301_7701-2 of the procedure and administration regulations provides that business entities are entities recognized for federal tax purposes that are not properly classified as trusts under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a partnership or a corporation for federal tax purposes the term corporation includes associations as determined under sec_301_7701-3 section cc intl br5 plr b i dollar_figure under sec_301_7701-3 a business that is not classified as a corporation under sec_301_7701-2 or is an eligible_entity that can elect its classification for federal tax purposes a foreign eligible_entity that does not file an election is an association if all of its members have limited_liability taxpayer is a foreign eligible_entity in which all the members have limited_liability that has not filed an election under sec_301_7701-3 to be taxed as a partnership therefore it is a foreign association under sec_301_7701-3 and classified as a foreign_corporation for federal tax purposes under sec_301_7701-2 sec_881 of the code imposes in general a tax of percent of the amount received from sources within the united_states by a foreign_corporation as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income but only to the extent the amount so received is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_881 of the code provides an exception to tax for payments that qualify as in general portfolio_interest is defined to include interest_paid on an portfolio_interest obligation which is in_registered_form and with respect to which the withholding_agent receives the prescribed statement to the effect that the beneficial_owner of the interest is not a u_s_person and certain obligation not in_registered_form because taxpayer is a foreign_corporation pursuant to sec_881 of the code no tax shall be imposed on taxpayer in the case of portfolio_interest received by taxpayer from sources within the united_states except as otherwise provided in sec_881 requested ruling sec_988 of the code provides that the source of foreign_currency exchange gain_or_loss is generally determined by reference to the residence of the taxpayer or the qualified_business_unit of the taxpayer on whose books the asset liability or item_of_income or expense is properly reflected sec_988 ii provides that for purposes of sourcing exchange gain_or_loss the residence of a foreign_corporation is a country other than the united_states taxpayer has represented that it does not have a unit of a trade_or_business in the united_states that maintains separate books_and_records accordingly any sec_988 gain_or_loss is sourced by reference to taxpayer's residence sec_988 since taxpayer is not a united_states_person any sec_988 gain_or_loss is foreign source gain_or_loss sec_988 cc antl br5 plr requested ruling sec_1_863-7 provides that in general the source of notional_principal_contract income shall be determined by reference to the residence of the taxpayer as determined under sec_988 of the code since taxpayer is resident outside of the united_states under sec_1 a b i ii of the code it is held that to the extent notional_principal_contract income does not arise from the conduct of a u s trade_or_business it shall be foreign_source_income pursuant to sec_1_863-7 requested ruling sec_865 provides that income from the sale of personal_property by a nonresident generally shall be sourced outside the united_states sec_865 g b of the code provides that the term nonresident means any person other than a united_states_resident however sec_865 of the code provides that if a nonresident maintains an office or other fixed place of business in the united_states income from any sale of personal_property including inventory_property attributable to such office or other fixed place of business shall be sourced in the united_states taxpayer is nonresident within the meaning of sec_865 and sec_865 b in addition taxpayer has represented that it has no office or other fixed place of business in the united_states accordingly income from the sale of personal_property shall be sourced outside the united_states in accordance with the provisions of sec_865 of the code except as expressly provided herein no opinion is expressed or implied concerning the _ tax consequences of any aspect of any transaction or item not discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours jeffrey dorfman chief branch office of associate chief_counsel international
